                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


PPS DATA, LLC

                      vs.                       CIVIL ACTION No. 2:18-cv-0007-JRG
JACK HENRY & ASSOCIATES, INC.


                                    [PROPOSED] ORDER


       CAME TO BE HEARD THIS DAY Plaintiff PPS Data, LLC’s Opposed Motion to Strike

Dr. Michalson’s Expert Testimony Based on Undisclosed Materials and Contentions. Having

considered the Motion, the Court is of the opinion that the Motion should be and hereby is

GRANTED. The Court strikes all of Dr. Michalson’s opinions (1) that rely on the undisclosed

source code and undisclosed non-infringement theories; (2) that rely on undisclosed anticipation

references as to the ’430 and ’106 patents; and (3) that rely on undisclosed combinations of prior

art.
